DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
Claims 1-3, 7-9, and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites, inter alia, “a system, comprising: a first imaging device configured to generate a plurality of limited field of view images of an anatomical target as the first imaging device is moved along the anatomical target in a body; a processor coupled to memory having stored instructions, and the instructions, when executed by the processor, cause the processor to: receive a first set of the plurality of limited field of view images of the anatomical target from the first imaging device as the first imaging device is initially moved along the anatomical target, stitch the first set of the plurality of limited field of view images of the anatomical target together to generate a composite image of the anatomical target, overlay on the composite image of the anatomical target one of an intraoperative image of the anatomical target or a pre-operative image of the anatomical target, wherein the one of the intraoperative image of the anatomical target or the pre-operative image of the anatomical target is produced by a second imaging device which is disposed outside the body, receive a second set of the plurality of the limited field of view images of the anatomical target from the first imaging device as the first imaging device is subsequently moved along the anatomical target, and display the second set of the plurality of limited field of view images of the anatomical target as live video overlaid on the composite image of the anatomical target; and -2-Application No.: 14/402,138Attorney Docket No: 2012P00852WOUSResponse to Final Office Action dated September 7, 2021a progress indicator displayed with the composite image of the anatomical target to indicate movement progress of the first imaging device along the anatomical target relative to a total length of the anatomical target, wherein the anatomical target includes a blood vessel to be isolated and the progress indicator includes at least one of a percentage of movement progress and a progress graphic to indicate an isolated portion of the blood vessel relative to a total length of the blood vessel” (underlined for emphasis) is neither disclosed or taught by any of the prior art of record.
Since none of the other prior art of record explicitly teaches or fairly suggests, alone or in combination, the combination of elements/steps in claim 1, these claims are allowable over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851. The examiner can normally be reached M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        October 27, 2021

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795